Citation Nr: 1411708	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine with anterolisthesis and retrolisthesis.

2.  Evaluation of radiculopathy of the right lower extremity, rated as 10 percent disabling prior to February 9, 2012.

3.  Evaluation of radiculopathy of the right lower extremity, rated as 20 percent disabling from February 9, 2012.

4.  Evaluation of radiculopathy of the left lower extremity, rated as 10 percent disabling prior to February 9, 2012.

5.  Evaluation of radiculopathy of the left lower extremity, rated as 20 percent disabling from February 9, 2012.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Albuquerque, New Mexico.  Jurisdiction is with the RO in Albuquerque, New Mexico.

In April 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.

With regard to the claims for increased initial ratings for right and left lower extremity radiculopathy, the Board notes that these matters were addressed in separate rating decisions and not part of the initial appeal.   However, given that these matters are related to the claim for increase for lumbar spine disability, and that the Veteran discussed his radiculopathy symptoms during his Board hearing, the Board considered them on appeal and included them on subsequent remands.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

In September 2012 and August 2013, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions with respect to the claims herein decided. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the Board's September 2012 remand, in a March 2013 rating decision, the evaluations assigned to the Veteran's radiculopathy of the lower extremities were increased to 20 percent for each extremity, effective February 9, 2012.  In a rating decision of April 2013, the evaluation assigned to the Veteran's lumbar spine disability was increased to 40 percent, effective from the July 2008 date of claim.  As these ratings are less than the maximum benefits available, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's radiculopathy claims have been recharacterized as shown on the title page, to depict the staged ratings assigned to his disabilities.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to ratings in excess of 10 and 20 percent prior to and from February 9, 2012 for the left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's service-connected degenerative joint disease of the lumbar spine has been manifested by complaints of pain with limitation of range of motion, but ankylosis, neurologic impairment outside of lumbar radiculopathy of the right and left leg, and/or incapacitating episodes as defined by VA have not been demonstrated.

2.  Prior to and from February 9, 2012, the Veteran's service-connected lumbar radiculopathy of the right leg has been manifested by moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent rating for degenerative joint disease of the lumbar spine spine with anterolisthesis and retrolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2013).  

2.  The criteria for an initial 20 percent rating for lumbar radiculopathy of the right leg, prior to February 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating in excess of 20 percent rating for lumbar radiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim for increased initial rating for right lower extremity radiculopathy, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.  

With respect to the claim for increased rating for degenerative joint disease of the lumbar spine, in an August 2008 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his lumbar spine disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2008 letter.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

Pursuant to the Board's August 2013 remand instructions, a copy of the June 2012 VA examination report has been obtained and associated with the electronic claims file. 

The Veteran has also been afforded various VA examinations with respect to the claims.  The Board acknowledges that, in the August 2013 remand, previous VA examination findings-particularly that of the June 2012 and October 2012 examination-were found to be inadequate they were inconsistent with other evidence of record documenting the presence of intervertebral disc syndrome (IVDS) and lower extremity radiculopathy.  Accordingly, the Board instructed that the Veteran be afforded another examination to reconcile these inconsistencies and clarify the nature and severity of the Veteran's lumbar spine and right lower extremity radiculopathy.

The Veteran was afforded another examination in August 2013 with additional studies conducted in October 2013.   As this examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.  In addition, as this examination also clarifies the nature and severity of these disabilities and reconciles previous inconsistencies noted on prior examination, the RO/AMC is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran also presented testimony at a hearing in April 2012.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Factual Background

On VA examination in August 2008, the Veteran complained of low back pain and stiffness radiating to the lower extremities.  He rated the intensity of pain a 6 on a scale to 10.  The Veteran also endorsed flare-ups of pain rated a level of 8, occurring about 5 to 6 times per year.  During these flare-ups, he had decreased range of motion and back function due to pain and stiffness.  The Veteran reported that he was careful when bending, twisting, and lifting.  He was limited in household activities and was unable to do yard work.  It was noted that the Veteran remained independent in self-care.  He experienced 1 to 2 incapacitating episodes during the past year.  He was retired.  

Inspection of the spine revealed symmetry in appearance and in rhythm of spinal motion.  Range of motion testing revealed flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion each to 20 degrees, and right and left lateral rotation each to 30 degrees.  There was diffuse tenderness of the lumbosacral spine, but no paraspinal spasm.  A straight leg test was negative.  The examiner indicated that there was objective evidence of pain on range of motion, with stiffness at the endpoint of range of motion.  On repetitive range of motion testing, flexion was limited by an additional 10 degrees.  The examiner further indicated that range of motion was further limited by 50 percent during flare-ups due to pain, stiffness, and lack of endurance.

On neurological examination, a sensory examination of the lower extremities was normal.  A motor examination revealed normal power, bulk, tone, and symmetry of the muscle groups of the lower extremities.  Reflexes were intact and equal.

An x-ray revealed multilevel degenerative changes throughout the lumbar and visualized thoracic spine.  There was retrolisthesis of  L3 on L4 and anterolisthesis of L4 on L5.  A diagnosis of degenerative joint disease of the thoracolumbar spine was indicated.

A September 2008 VA outpatient treatment report documents the Veteran's complaints of low back pain with left lower extremity paresthesias.  It was indicated that the Veteran used to walk for exercise, but had stopped due to back pain.  He rated the pain a level of 7 on a scale to 10.  The pain was worse in the morning and decreased with mobility.  It was also worsened by bending, rising from a seated position, lying down, walking, and getting dressed. Heat, elevation, changing position, and walking could improve his pain.  Objectively, the examiner observed that trunk range of motion was decreased 50 to 25 percent.  There was pain on flexion and extension.  A straight leg raising test was positive.  There was pain and weakness with hip flexion.  An assessment of impaired range of motion, muscle performance, and motor function associated with chronic back pain.

On VA treatment in October 2009, there was right paravertebral muscle tenderness, including with lateral bending and flexion and extension of the lumbar spine.

A February 2010 VA MRI of the lumbar spine revealed unexpected finding 1ow T1 and T2 signal lesion within the T1 vertebral body-a tumor could not be ruled out. Multilevel degenerative changes and severe spinal stenosis noted at the L4-L5 level were also indicated.

An August 2010 VA outpatient treatment report reflects that the Veteran indicated that he fell recently due to his legs giving out.  He complained of pain in the legs, hips, and back.  He denied saddle anesthesia, bowel or bladder incontinence.  It was noted that while the Veteran had a history of low back pain, it was worse than past episodes.  On neurological examination, there were no focal motor/sensory deficits.  A straight leg test was negative.  He was able to walk without assistance. There were no signs or symptoms indicative of acute neurosurgical emergency.  An impression of sciatica was indicated.

A follow-up phone call report dated a few days later reflects that the Veteran was taking Tylenol, tramadol, and flexiril for his symptoms.  He rated his pain a level of 9 or 10 on a scale to 10.  He requested additional pain medication.

On VA peripheral nerve examination in September 2010, the Veteran reported that his low back pain now extended down the right lower extremity down to the knee as well, with occasional pain down to the ankle.  He also reported numbness and tingling down the outside of the legs as well.  He indicated that his right leg felt weaker and he was having more difficulty walking.  The Veteran endorsed weakness, pain, numbness, and paresthesias.  He had intermittent problems with mobility and felt that he needed to use a walker at times.  He reported that he stumbled at times.  He was prescribed gabapentin for neurologic pain.

A reflex examination yielded normal findings with the exception of hypoactive knee jerk and absent ankle jerk bilaterally.  On sensory examination, the right and left popliteal nerves were decreased to vibration and pain/pinprick in the foot.  Sensation was intact on position sense, light touch and dysesthesias.  A detailed motor examination revealed that there was active movement against some resistance in both lower extremities.  The examiner indicated that there was some muscle atrophy, but muscle tone was normal.  There was no gait abnormality, imbalance or tremor, or evidence of fasciculation.  The examiner indicated that there was no indication of joint function affected by any nerve disorder.  

A diagnosis of degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy was assigned.  While there was neuritis, neuralgia, and nerve dysfunction present, there was no paralysis.  The examiner indicated that there was very likely intermittent nerve root compression on both sides responsible for the Veteran's symptoms.  He indicated that the disability functionally impacted the Veteran's ability to stand while teaching and caused difficulties with repetitive bending and lifting.

In October 2010, the Veteran complained of more frequent exacerbations of back pain.  He indicated that the pain was worse in the morning, improved with tramadol or codeine, and worse again at the end of the day.  He had no recent radicular symptoms.  It was indicated that the February 2010 MRI showed severe spinal stenosis, severe bilateral facet arthropathy, and moderate to severe neuroforaminal narrowing.  

On VA pain clinic consultation in February 2011, the Veteran presented for complaints of exacerbation of chronic low back pain.   He noted that his pain progressively worsened throughout the day.  The pain occurred in a generalized area of his low back and radiated down the antero and posterior aspects of the lower extremities, stopping at the ankle.  He rated the pain a level of 5 on a scale to 10, but it could climb to as high as 8.  He described the pain as a sharp, aching, tight, tingling, and cramping quality.  He felt that the low back pain was more severe than his leg pain, and that both legs were equally painful.  He indicated that medications helped to improve the pain by at least 50 percent, and that he could function on medication.  He had tried physical therapy, but had not used a TENS unit.

On physical examination, he had a normal gait and did not use an assistive device for ambulation. He maintained 5 out of 5 strength in his lower extremities and sensation was intact.  He had an unremarkable physical examination, but there was tenderness to palpation over the paraspinous muscles.  An assessment of chronic low back pain, lumbar muscles spasms, chronic pain syndrome, and lumbar radiculopathy of the bilateral lower extremities was indicated.    

A March 2012 private treatment report from New Mexico Orthopedics reflects that the Veteran reported that he had been experiencing back pain across the lower back, described as a burning sensation and achy pain.  Occasionally his symptoms referred into the leg region, lateral thigh, and calves.  His symptoms were typically aggravated with sitting or walking. He felt better with warm water on his back.  He had limitations of walking for 30 minutes and he felt severely impaired functionally.  He rated his back pain a 10 on a scale to 10, and his leg pain an 8.   He had been using codeine for management of hi symptoms.  He denied any change in bowel and bladder issues.  He had a course of physical therapy in 2011 and had an MRI in 2010.  He had no other treatment besides physical therapy and use of a TENS unit.

On examination, the Veteran's gait was nonantalgic and he did not demonstrate any difficulty transitioning from a seated to a standing position.  He identified his low back pain as occurring across the lumbar spine at the level of L5-S1.   Pain was reduced with extension of the lumbar spine on examination, while flexion was less provocative.  He had reduced side-bending, bilaterally.  Sensation was intact to light touch throughout the lower extremities.  There was no evidence of cyanosis, clubbing, edema, or skin lesions or rash throughout the lower extremities.  Dural tension maneuvers were negative.  He demonstrated 5 out of 5 strength with hip flexion, knee extension, ankle dorsiflexion, and ankle plantar flexion bilaterally.  Sensation was intact to light touch throughout the lower extremities.  Hip flexion at 90 degree with hip internal and external rotation was negative. Reflexes were 2+ patella and 1+ Achilles.

The examiner noted an impression of history of exertional-based low back pain, primarily axial in nature, with episodic pain referring into the lower extremities, and degenerative spondylolisthesis at L4-5 with severe facet arthropathy and bilateral foraminal and central canal stenosis.  

An April 2012 treatment report from New Mexico Orthopedics reflects continued reports of low back pain aggravated with sitting or walking, and pain referring into the thighs.  He reported that his symptoms had worsened with increasing pain with standing and walking.  His pain referred into the anterior thighs, particularly on the left side greater than the right.  Tylenol was of minimal help.  

On examination, he demonstrated difficulty with transitioning from sitting to standing position.  He had approximately 5 to 10 degrees of forward flexion of the lumbar spine, and essentially 0 degrees of extension.  He had limited side bending bilaterally.  He had 4+ strength with hip flexion bilaterally.  Knee extension, ankle dorsiflexion, and ankle plantar flexion were 5 out of 5.  An MRI revealed evidence of moderate acquired central stenosis at L4-5 with moderate facet arthropathy and mild effacement of the right L4 nerve root.  An impression of progressive low back pain referring into the bilateral left greater than right lower extremities, aggravated with standing and walking, in the setting of L4-5.  The examiner noted that, under the General Rating Formula for Disease of the Spine, the Veteran's disability would correspond to a 40 percent rating, consistent with forward flexion of the spine to 30 degrees or less.  He noted that the Veteran was recommended to undergo lumbar epidural injection.

During the Veteran's April 2012 Board hearing, he testified that his low back pain had worsened.  He rated his pain a level of 10 out of 10 upon waking up.  He had to take medication constantly, including codeine, Tylenol, and muscle relaxers.  He could no longer go for walks due to pain.  He also indicated that he cut his teaching duties to half-time because his classroom activities caused too much stress on his back and legs.  He noted that he experienced pain, weakness, and numbness in both legs.  He reported that he could bend about halfway- to 40 or 45 degrees.  With respect to functional impact, he reported difficulties with walking, lifting, bending down, yard work, and home maintenance.   

A June 2012 VA examination report reflects that the Veteran complained of  gradual worsening in intensity of low back pain that he stated continued to be felt into both lower extremities, left greater than right, primarily to the lateral and anterior thighs and anterior calves.  He denied numbness or current dysesthesias.
He stated that he had epidural injections in the low back about 3 months prior that provided partial improvement in pain the low back and legs, but was now wearing off to a moderate degree.  He denied flare-ups.

Range of motion testing revealed flexion to 70 degrees with no objective evidence of painful motion.  Extension was to 20 degrees, with objective evidence of pain at 10 degrees.  Right and left lateral flexion were to 15 degrees with pain beginning at 10 degrees.  Right and left lateral rotation were to 25 degrees each with pain beginning at 15 degrees.  There was no additional limitation in range of motion after repetitive use, though there was less movement and pain on movement on repetitive use.  The examiner indicated that the Veteran did not have localized tenderness or pain to palpation for the joints and soft tissues of the thoracolumbar spine.  The Veteran also did not have guarding or muscle spasm of the thoracolumbar spine.

Muscle strength testing was normal for both lower extremities, and there was no muscle atrophy.  On reflex examination, deep tendon reflexes were hypoactive for the knees and ankles bilaterally.  A sensory examination was normal to light touch for both lower extremities.  A straight leg raising test was negative.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities.  The examiner also noted that the Veteran did not have IVDS of the thoracolumbar spine.  

A diagnosis of bilateral degenerative joint disease with bilateral radiculopathy was assigned.  The examiner found that the condition did not affect his ability to work.  

On VA examination in October 2012, the Veteran reported that, since the last VA examination, he had received some injections in the back and was scheduled for more the following week.  He indicated that these injections did help with his pain.  He stated that it was very difficult to get out of bed due to his back pain.  He did not report flare-ups that impacted the function of the lumbar spine.  

On range of motion testing, forward flexion was to 40 degrees with objective evidence of painful motion at 40 degrees.  Extension was to 15 degrees with pain also at the endpoint of range of motion.  Right and left lateral flexion and rotation were each to 20 degrees.  Range of motion was not additionally limited on repetitive range of motion testing in degree, though the examiner did indicate that there was less movement than normal and pain on movement.

There was localized tenderness and pain to palpation.  There was no guarding or muscle spasm of the spine.  Muscle strength testing of the lower extremities was active against some resistance in the hips, but normal for knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  The Veteran did not have muscle atrophy.  A reflex examination was normal for the knees, but absent in both ankles.  A sensory examination was normal for both lower extremities, while a straight leg raising test was negative.  The examiner indicated that there was severe constant pain in both extremities and moderate paresthesias.  There were no other signs or symptoms radiculopathy.  However, the examiner then indicated that she was unable to answer whether the Veteran had active radiculopathy given that he denied symptoms of the same on June 2012 examination and there were no objective findings on examination.  

The examiner noted that while the Veteran had IVDS, he had not had any incapacitating episodes over the past 12 months due to IVDS.  The examiner noted that the Veteran used a cane regularly due to weakness in his legs.    

A diagnosis of degenerative joint disease and stenosis was assigned.  With respect to functional impact, the examiner indicated that the pain affected his ability to stand or climb stairs.  

In a February 2013 addendum opinion, the examiner wrote that the Veteran's radicular involvement was mild involvement of the bilateral femoral nerves and moderate involvement of the bilateral sciatic nerves.  

Given the inconsistent findings of the June 2012 and October 2012 examinations and addendum regarding the Veteran's radiculopathy and IVDS, the Veteran was afforded another examination in August 2013.  The Veteran stated that, since October 2012, he felt that his back pain was worse. He endorsed back pain at night and in the morning.  This was also precipitated by prolonged standing. He continued with codeine and tylenol for the pain, which he found helpful. He stated that the pain was still present, but not as bad with the medication. He indicated that he had not had epidural injections for 4 to 6 months.  He endorsed flare-ups.

On range of motion testing, flexion was to 50 degrees with objective evidence of pain at 40 degrees.  Extension was to 30 degrees or greater with pain at the endpoint of range of motion.  Right and left lateral flexion were each to 25 degrees with pain at the endpoint of range of motion.  Right and left lateral rotation were each to 30 degrees or greater, again with pain at the endpoint of range of motion.  Range of motion was not additionally limitation degree following repetitive use testing, through the examiner indicated that there was less movement than normal and pain on movement on repetitive use.   There was no localized tenderness or pain to palpation, or guarding or muscle spasm of the thoracolumbar spine.  

Muscle strength was normal in both lower extremities, and there was no muscle atrophy.  A reflex examiatnion and sensory examination of the lower extremities was normal. A straight leg raising test was normal.  The examiner noted that the Veteran had radicular pain, described as intermittent severe pain and mild paresthesias and numbness.  The examiner indicated that the sciatic nerve of both lower extremities was involved.  He indicated that the level of severity of the radiculopathy was mild.  There were no other neurological abnormalities present.  

While the examiner determined that the Veteran did have IVDS, he noted that the Veteran had not had any incapacitating episodes over the past 12 months.  He noted that the Veteran used a cane occasionally when he knew he would be doing a lot of walking.  

A diagnosis of degenerative joint disease of the lumbar spine was indicated.  It was noted that the Veteran worked part-time in an elementary school teaching math, and that the disability did not impact his ability to work.  

The Veteran also underwent peripheral nerves examination in August 2013.  On examination, the Veteran reported that he felt that his lower extremity pain had worsened since the October 2012 VA examination.  He stated that both of his legs gave out periodically and that he experienced weakness in both legs.  He stated that he felt that the left leg gave out more than the right.  His last episode was 1 week prior to examination.  He stated that he had fallen a few times, and the last time he fell was 1 to 2 months ago while doing yard work. He noticed numbness of the thighs with prolonged sitting.  He had intermittent pain described as a sharp pain of the lower extremities which began in the hip region and shot down the lateral aspect of the thighs bilaterally.  

The examiner noted that the Veteran had severe intermittent pain in extremities, mild paresthesias, and mild numbness.

On muscle strength testing, there was normal strength in both lower extremities.  There was no muscle atrophy.  Reflex and sensory examinations of both lower extremities were also normal.  The examiner indicated that all nerves were normal, including the sciatic nerve.  EMG studies were ordered. 

The Veteran underwent subsequent needle examination of the right leg, hip, and paraspinal muscles in October 2013.  It was noted that the Veteran complained of chronic low back pain with some radiation into the right buttock.  There was no numbness, tingling, cramping or burning noted.  The examiner noted that the left leg could also be involved, but today and at most times, the right leg was worse.  

On physical examination, there was no atrophy in the lower extremities.  Sensory examination was normal to touch, temperature, and vibration.  Motor strength was normal in the legs.  Reflexes were 2+ and symmetric at the knees and the ankle.  The examiner indicated that testing results were normal.  There was no sign of peripheral root dysfunction by electrodiagnostic testing or neurologic examination. 

In various written statements, the Veteran's friend and daughter that they had observed the Veteran's difficulties with his back and legs.  They indicated that the Veteran had to give up many activities he previously enjoyed, including basketball, bowling, and walking.  They noted that he struggled to get out of bed in the morning. He had to be helped from getting from a seated to a standing position.  


III.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been assigned staged rating for his right lower extremity radiculopathy.  The Board will accordingly discuss the propriety of the ratings assigned for each stage.

The Veteran's degenerative joint disease of the lumbar spine spine with anterolisthesis and retrolisthesis is rated as 40 percent from July 18, 2008, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242. This is the maximum evaluation for limited motion of the lumbar spine and the functional equivalent of limitiaton of motion of the lumbar spine.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's lumbar radiculopathy of the left leg is rated as 10 and 20 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to the claim for increased rating for degenerative joint disease of the lumbar spine, the aforementioned evidence reflects that this disability has been manifested by symptoms of pain, stiffness and limited range of motion.  In order to warrant a higher rating, there must ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  In fact, the majority of range of motion findings reflect forward flexion to greater than 30 degrees, with flexion limited to 5 to 10 degrees on private treatment on one occasion.  Such findings are consistent with the 40 percent rating currently assigned.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, there is nothing to suggest fixation of the lumbar spine.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the left) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran is already service-connected for right and left leg radiculopathy, as discussed below in greater detail.  No other neurological impairment has been demonstrated.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that there are times during which he has difficulty getting out of bed due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  The August 2013 VA examiner indicated that there were no incapacitating episodes of spine disease.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements and hearing testimony, as well as those statements of his family members and friends, regarding the severity of his low back symptoms.  Certainly, as lay persons, they are competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although he described periods of immobility, even if credible, there is no proof of ankylosis of the lumbar or entire spine.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

With respect to the claim for increased rating for right leg radiculopathy for the period prior to February 9, 2012, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, paresthesias, weakness, and numbness. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 20 percent rating is also warranted for the period prior to February 9, 2012.  During this initial period, there was evidence of pain, occasional reflex sensory deficits, and weakness. This evidence tends to establish moderate disability consistent with a 20 percent rating.

However, the Board also finds that the manifestations of the Veteran's radiculopathy of the right lower extremity cannot be considered moderately severe, since motor, sensory, and reflex examinations have largely yielded normal findings with only occasional deficit indicated.  There have been no consistent motor, sensory or reflex definite noted across examinations.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, while muscle atrophy was noted on one examination, all other subsequent examinations documented no atrophy or abnormal muscle tone.  Although there was decreased sensation noted on one examination and some abnormal deep tendon reflexes on 2 occasions, all other finding were normal.  EMG studies of the right lower extremity were normal.   In sum, these fleeting findings are of less probative evidence than the other evidence contained in the file.  

Moreover, the August 2013 VA examiner found no more than mild radiculopathy, and the October 2013 peripheral nerves examiner found that the Veteran's radiculopathy was manifested by intermittent pain in both extremities, mild paresthesias, and mild numbness. These findings are consistent with no more than moderate radiculopathy. Therefore, a 40 percent or greater rating is not applicable.

The Board has again considered the Veteran's statements and hearing testimony regarding the severity of his radiculopathy symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent leg pain and weakness.  See Washington, 19 Vet. App. at 368.  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time.  The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Although he described periods of weakness and indicates that he has fallen due to weakness, even if credible, there is no proof of neurological findings sufficient to demonstrate moderately severe incomplete paralysis of the sciatic nerve.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's lumbosacral strain and lumbar radiculopathy of the right leg, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 20 percent rating for the Veteran's lumbar radiculopathy of the right leg prior to February 9, 2012, is warranted, but that ratings in excess of 20 percent for this disability for either period, and in excess of 40 percent for degenerative joint disease of the lumbar spine is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine is denied.

A 20 percent rating for radiculopathy of the right lower extremity prior to February 2, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity from February 2, 2012, is denied.


REMAND

The Board's review of the claims file reveals that additional development on the claim for increased initial rating for radiculopathy of the left lower extremity rated as 10 and 20 percent disabling prior to and from February 2, 2012, is warranted.

As noted above, the Board remanded the Veteran's claims in August 2013 for the purpose of affording the Veteran adequate examinations pertaining to his lumbar spine and radiculopathy disabilities.  

The Veteran was afforded a peripheral nerves examination in August 2013.  That examiner ordered EMG studies for the lower extremities.  However, a subsequent report dated in October 2013 reflects that only EMG studies of the right lower extremity were conducted.  There is no indication as to why studies of the left lower extremity were not conducted, or comment that studies for the left leg were contraindicated.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given that such findings may be relevant to the claim for increased rating left lower extremity radiculopathy, the claim must again be remanded to ensure that all necessary testing has been complete.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should arrange for the Veteran to undergo EMG studies of the left lower extremity.  All clinical findings should be reported in detail.  The claims file should then be returned to the August 2013 lumbar spine/peripheral nerves examiner, or other appropriate examiner if the August 2013 examiner is not available, for discussion of the study results and comment on the severity of the Veteran's left leg radiculopathy.   The examiner must provide rationale for all conclusions reached.

2.  After completing any additional elopement deemed warranted, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


